Citation Nr: 1230353	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  10-14 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to a rating greater than 50 percent for service-connected bilateral hearing loss.

2.  Entitlement to an initial rating greater than 10 percent for a disability characterized as vertigo associated with bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2011, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the Waco RO.  A copy of the hearing transcript is associated with the claims folder.

A review of the Virtual VA paperless claims processing system does not reveal additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a rating greater than 10 percent for a disability currently characterized as vertigo associated with bilateral hearing loss.  The Veteran's VA clinical records generally reflect his description of vertigo symptoms brought on by positional changes in his body, particularly with up and down head movements.  He has described symptoms of a funny feeling in his head, dizziness, nausea, cloudy thinking, sweating and gait changes.  His symptoms appear to be worse in hot weather.

To date, the Veteran's vertigo symptoms have defied a clear diagnosis.  An extensive work-up in the VA clinical setting, which has included magnetic resonance imaging (MRI) of the brain, bilateral carotid Doppler ultrasound and a computerized tomography (CT) scan of the head, have not resulted in any significant findings.

Notably, an October 2007 consultation indicated that a diagnosis of benign positional vertigo was unlikely due to a negative Barany maneuver.  Yet, the Veteran reports having had a positive Dix-Hallpike test which would be indicative of benign positional vertigo.  See generally http://en.wikipedia.org/wiki/Dix%E2%80%93Hallpike_test.  See also Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (Courts may take judicial notice of facts not subject to reasonable dispute)

A VA ear, nose and throat Compensation and Pension (C&P) examination conducted in January 2010 included a comment by the physician that the Veteran "could have Meniere's disease, but I doubt it."  The basis for this determination was not explained.  Thereafter, the Veteran underwent an electronystagmogram (ENG) which was interpreted as showing "[p]eripheral finding left side."  In an addendum dated March 2010, the VA physician indicated that it was as likely as not that the Veteran had an ongoing vertigo related to the service-connected hearing loss disability in the left ear.

Overall, the record does not clearly establish the exact diagnosis for the Veteran's vertigo symptoms.  It is not clear whether the Veteran has a peripheral vestibular disorder or Meniere's disease.  The distinction between these two disease processes is significant for rating purposes as a maximum 30 percent rating may be assigned for peripheral vestibular disorder under 38 C.F.R. § 4.87, Diagnostic Code 6204 while a maximum 100 percent rating is possible for Meniere's syndrome (endolymphatic hydrops) under 38 C.F.R. § 4.87, Diagnostic Code 6205.

The Board alone does not have medical competence to resolve the diagnostic discrepancy in this case.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board cannot supplement the record with its own unsubstantiated medical opinion but, rather, must base its decision on the evidence and opinion on record).  As such, the Board finds that additional examination is required explaining the appropriate diagnosis for the Veteran's vertigo symptoms before a decision is rendered. 

With respect to the Veteran's hearing loss disability, the Veteran has reported a progressive worsening of bilateral hearing loss disability over time.  At his hearing in December 2011, the Veteran testified to a worsening of hearing acuity since his last VA examination in November 2009.  See Transcript of December 2011 Board hearing, p. 3.  At this time, the Board will schedule an additional VA audiology examination to determine the current severity of service-connected bilateral hearing loss.  See generally VAOPGCPREC 11-95 (Apr. 7, 1995) (an additional examination may be warranted where the claimant alleges that the disability in question has undergone an increase in severity since the time of his last examination). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder relevant clinical records of the Veteran's treatment within the Central Texas VA Health Care system since April 13, 2010.

2.  Upon completion of the above, schedule the Veteran for audiology examination to determine the current severity of his service-connected bilateral hearing loss disability.  In addition to evaluating hearing acuity, the examiner must describe the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.

3.  Additionally, schedule the Veteran for appropriate examination to clarify the diagnosis for the Veteran's vertigo symptoms.  Following examination, interview of the Veteran and review of the claims folder, the examiner is requested to address the following:

* explain whether the Veteran has a peripheral vestibular disorder and/or Meniere's disease which includes the reasons for excluding any particular diagnosis; and
* obtain a history of the Veteran regarding the frequency, duration and severity of his claimed vertigo symptoms to include an explanation as to whether the Veteran is describing staggering or cerebellar gait.

4.  Thereafter, readjudicate the claims.  In so doing, the RO should consider the applicability of Diagnostic Codes 6204 and 6205.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


